       Case 1:18-cr-10250-DJC Document 62 Filed 09/06/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA


                    V.

                                                      Crim.No. 18-10250-DJC
BRANDON JAMES ZIOBROWSKI,

        Defendant.



                                    Order of Excludable Delay

        Upon consideration of the parties' joint motion seeking an order of excludable delay, and

in light of the continuance requested by the defendant and the reasons for it, the Court finds;

        1.       Exclusion of time from the initial trial date, September 23, 2019, through and

including the new trial date, December 2, 2019, allows "the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence."                18 U.S.C.

§§ 3I61(h)(7)(B)(iv). Specifically, this exclusion of time allows the defendant to file pretrial

motions and prepare for trial.

       2.        The ends of justice served by excluding this time period outweigh the public and

defendant's interest in a speedy trial.

             Accordingly, the Court grants the parties' joint motion and ORDERS that, pursuant to

18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv), the period from September 23, 2019, through and

including December 2, 2019, is excluded from the speedy trial clock.

                   io
                         I
                                                      HON. DENIS^J. CASPER
                                                     U.S. DISTRICT JUDGE
